Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10, 11, 13, 16, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “characterized by the ability to be portable by a single individual” is confusing since it is unclear what the phrase “the ability” intends to encompass.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1 and 41 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by CN103125406 (as cited on IDS 8/26/22).
CN103125406 teaches an apparatus comprising:
a self-contained housing (equivalent to “training box”) characterized by the ability to be portable by a single individual;
the housing defined by a computing device (equivalent to “microcontroller”) disposed within the housing, the computing device including a touchscreen interface (equivalent to “touch screen and display screen”), the interface being adjacently disposed to the interface aperture and facing out of the housing;
wherein the computing device executes an enrichment application, the enrichment application being configured to present a stimulus (equivalent to “the punishment unit”) to an animal via the interface and to receive input from the animal via the interface without being restrained into a user position or within a cage; and
wherein the correct stimulus response causes the computing device to send a direct signal to the treat release system (equivalent to “reward unit”) or produce a light or sound that is detected by the sensor of the treat release system; and wherein the treat release system comprises a powered valve actuator (equivalent to “electric control valve”), which opens and closes the valve (implicit within “electric control valve”) attached to the solid or liquid treat reservoir.
	CN103125406 teaches fasteners configured to fasten the apparatus to a structure (equivalent to “the lower frame of the frame is hinged with the side wall of training box” and “the upper frame of the frame is connected with the side wall of the training box through a tension spring”).


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 10, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo (US 2012/0077159) in view of Watson et al. (US 6273027).
For claim 1, Araujo teaches an apparatus comprising:
a self-contained housing (106,240) characterized by the ability to be portable by a single individual;
the housing defined by a computing device disposed within the housing, the computing device including a touchscreen interface, the interface being adjacently disposed to the interface aperture and facing out of the housing (see [0109],[0100],[0111],[0112],[0114],[0077], Figures 4-6);
wherein the computing device executes an enrichment application, the enrichment application being configured to present a stimulus to an animal via the interface and to receive input from the animal via the interface without being restrained into a user position ([0049] and Figures 1-2 indicates that the animal is in a natural position, i.e., not restrained by any attaching means) or within a cage (see  [0077],[0111],[0112],[0076],[0079],[0080],[0081]); and
wherein the correct stimulus response causes the computing device to send a direct signal to the treat release system or produce a light or sound that is detected by the sensor of the treat release system (see [0077],[0111],[0112],[0076],[0079],[0080],[0081]). 
As described above, Araujo discloses most of the claimed invention except for mentioning wherein the treat release system comprises a powered valve actuator, which opens and closes the valve attached to the solid or liquid treat reservoir.
Watson et al. teach that it is old and well known in the art to provide a treat delivery system includes: a valve (58); and a valve actuator (implicit within valve (58)) that opens and closes the valve, the valve actuator being responsive to the signal (see lines 59-67 of col. 10 and lines 1-10 of col. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Araujo so as to include the use of a valve, in a similar manner as taught in Watson et al., so that the treats can be regulated therein.
For claim 7, Araujo as modified by Watson et al. (emphasis on Watson et al.) further teach the valve delivers a solid (15) or liquid treat.
For claim 2, Araujo as modified by Watson et al. (emphasis on Araujo) teach wherein: the treat delivery system further includes one or more indicators that output an indication; and the one or more indicators are configured to output a predetermined pattern in response to the animal correctly responding to the stimulus (see [0076],[0079],[0080],[0081]).
For claim 3, Araujo as modified by Watson et al. (emphasis on Araujo) teach wherein the indication is a predetermined light pattern, sound pattern, or olfactory pattern (see [0026],[0076],[0080],[0081]).
For claim 10, Araujo as modified by Watson et al. (emphasis on Araujo) teach wherein the enrichment application receives configuration parameters and adjusts a complexity of the stimulus based on the configuration parameters (see [0089],[0093]).
For claim 11, Araujo as modified by Watson et al. (emphasis on Araujo) teach wherein the enrichment application is configured to store data corresponding to responses by the animal to the presented stimulus (see [0078],[0082],[0083],[0097],[0107],[0112]).
For claim 13, Araujo as modified by Watson et al. (emphasis on Araujo) teach wherein the computing device is a laptop computer (see [00100],[0111],[0112],[0114]), or a smartphone. 
For claim 16, Araujo as modified by Watson et al. (emphasis on Araujo) teach wherein the enrichment application is configured to increase the complexity of a next stimulus each time the animal correctly responds to a previous stimulus to ensure a challenging task for the animal (see [0089],[0093]).
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claim 1 above, and further in view of CN103125406 (as cited on IDS 8/26/22).
For claim 41, as described above, Araujo discloses most of the claimed invention except for mentioning fasteners configured to fasten the apparatus to a structure.
However, CN103125406 teaches that it is old and well known in the art of cognitive behavioral enrichment apparatus to provide the use of fasteners (i.e., equivalent to “the lower frame of the frame is hinged with the side wall of training box” and “the upper frame of the frame is connected with the side wall of the training box through a tension spring”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Araujo so as to include the use of fasteners, in a similar manner as taught in CN103125406, in order to provide support for the cognitive behavioral enrichment apparatus in use.
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.
In response to applicant's argument that Araujo’s self-contained housing is not “characterized by the ability to be portable by a single individual”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that Araujo’s apparatus is designed to “isolate the subject from the external environment”, it is noted that the features upon which applicant relies (i.e., “isolate the subject from the external environment”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Araujo does not teach “an enrichment applications”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the reward dispenser mechanism”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644